DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 11/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.: 10887432 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Brett A. Krueger (Reg. No.: 54243) on 11/15/2021.

The application has been amended as follows: 

1.   	(Currently Amended) A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising:
sparsely sampling a plurality of packets from transport control protocol (TCP) connections between source endpoints and destination endpoints transiting through a middlebox over a period of time;
for each packet of the sampled plurality of packets:
generating a time stamp when the packet is sampled; and
recording a sequence number and an acknowledgement number for the packet; 
generating an estimated performance characteristic for the TCP connections between the source endpoints and the destination endpoints transiting through the middlebox over the period of time based on at least two of a respective time stamp, a respective sequence number, or a respective acknowledgement number from one or more of the sampled plurality of packets; and
at a given instance in time:
receiving a first packet communicated over the TCP connections from the source endpoints, the first packet comprising a first sequence number and a first acknowledgement number;
receiving a second packet communicated over the TCP connections from the destination endpoints, the second packet comprising a second sequence number and a second acknowledgement number; and
estimating a respective window size for the source endpoints by determining a difference between the first sequence number associated with the first packet and the second acknowledgement number associated with the second packet.  

2.	(Original) The method of claim 1, further comprising determining a trip time between the middlebox and the destination endpoints based on a difference between respective time stamps generated for: 
a first packet of the sampled plurality of packets, the first packet having a first sequence number; and 
a second packet of the sampled plurality of packets, the second packet having a respective acknowledgement number matching the first sequence number.
when the first sequence number fails to match any of the acknowledgement numbers recorded for the sampled plurality of packets.

3. 	(Original) The method of claim 1, further comprising:
estimating a respective time stamp for an un-sampled packet from the TCP connections by interpolating the acknowledgement numbers recorded for the sampled plurality of packets, the un-sampled packet associated with a corresponding acknowledgement number that matches a first sequence number of a first packet of the sampled plurality of packets; and


4.  	(Original) The method of claim 1, wherein generating the estimated performance characteristic for the TCP connections comprises calculating a round trip time between the source endpoints and the destination endpoints through the middlebox by summing trip times between:
the middlebox and the destination endpoints; and 
the middlebox to the source endpoints. 

5.	(Original) The method of claim 1, further comprising estimating a respective time stamp for an un-sampled packet from the TCP connections by interpolating the acknowledgement numbers recorded for the sampled plurality of packets.  

6.	(Original) The method of claim 1, further comprising estimating a respective time stamp for an un-sampled packet from the TCP connections by interpolating the sequence numbers recorded for the sampled plurality of packets.

7.	(Original) The method of claim 1, wherein generating the estimated performance characteristic for the TCP connections comprises:
 determining a slope of acknowledgement numbers over the period of time based on the acknowledgement numbers recorded for the sampled plurality of packets transferred from the destination endpoints to the source endpoints through the middlebox; and


8.	(Original) The method of claim 1, wherein generating the estimated performance characteristic for the TCP connections comprises:
 determining a slope of acknowledgement numbers over time based on the acknowledgement numbers recorded for the sampled plurality of packets transferred from the source endpoints to the destination endpoints through the middlebox; and
generating a throughput based on the slope of the acknowledgement numbers, the throughput corresponding to a rate of packet transfer from the destination endpoints to the source endpoints through the middlebox.  

9.	(Canceled)

10.	(Currently Amended) The method of claim [[9]]1, further comprising estimating a respective window size for the destination endpoints by determining a difference between the second sequence number associated with the second packet and the first acknowledgement number associated with the first packet.

11.	(Original) The method of claim 1, wherein sparsely sampling the plurality of packets comprises sampling less than all packets from the TCP connections between the source endpoints and the destination endpoints.



13.	(Original) The method of claim 1, wherein the source endpoints is a user equipment (UE) communicating with a remote distributed network and the destination endpoints corresponds to a server in communication with the remote distributed network.   

14.	(Currently Amended) A system comprising:
data processing hardware; and
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising:
sparsely sampling a plurality of packets from transport control protocol (TCP) connections between source endpoints and destination endpoints transiting through a middlebox over a period of time;
for each packet of the sampled plurality of packets:
generating a time stamp when the packet is sampled; and
recording a sequence number and an acknowledgement number for the packet; 
generating an estimated performance characteristic for the TCP connections between the source endpoints and the destination endpoints through the middlebox over the period of time based on at least two of a respective time stamp, a ; and
at a given instance in time:
receiving a first packet communicated over the TCP connections from the source endpoints, the first packet comprising a first sequence number and a first acknowledgement number;
receiving a second packet communicated over the TCP connections from the destination endpoints, the second packet comprising a second sequence number and a second acknowledgement number; and
estimating a respective window size for the source endpoints by determining a difference between the first sequence number associated with the first packet and the second acknowledgement number associated with the second packet.

15.	(Original) The system of claim 14, wherein the operations further comprise determining a trip time between the middlebox and the destination endpoints based on a difference between respective time stamps generated for: 
a first packet of the sampled plurality of packets, the first packet having a first sequence number; and 
a second packet of the sampled plurality of packets, the second packet having a respective acknowledgement number matching the first sequence number.
when the first sequence number fails to match any of the acknowledgement numbers recorded for the sampled plurality of packets.

16.	(Original) The system of claim 14, wherein the operations further comprise:

determining a trip time between the middlebox and the destination endpoints based on a difference between the first time stamp generated for the first packet and the respective time stamp estimated for the first un-sampled packet.   

17.  	(Original) The system of claim 14, wherein generating the estimated performance characteristic for the TCP connections comprises calculating a round trip time between the source endpoints and the destination endpoints through the middlebox by summing trip times between:
the middlebox and the destination endpoints; and 
the middlebox to the source endpoints. 

18.	(Original) The system of claim 14, wherein the operations further comprises estimating a respective time for an unrecorded acknowledgement number based on interpolation of the recorded acknowledgement numbers for the sampled plurality of packets.  

19.	(Original) The system of claim 14, wherein the operations further comprises estimating a respective time for an unrecorded sequence number based on interpolation of the recorded sequence numbers for the sampled plurality of packets.


 determining a slope of acknowledgement numbers over the period of time based on the acknowledgement numbers recorded for the sampled plurality of packets transferred from the destination endpoints to the source endpoints through the middlebox; and
generating a throughput based on the slope of acknowledgement numbers, the throughput corresponding to a rate of packet transfer from the source endpoints to the destination endpoints through the middlebox.  

21.	(Original) The system of claim 14, wherein generating the estimated performance characteristic for the TCP connections comprises:
 determining a slope of acknowledgement numbers over time based on the acknowledgement numbers recorded for the sampled plurality of packets transferred from the source endpoints to the destination endpoints through the middlebox; and
generating a throughput based on the slope of the acknowledgement, the throughput corresponding to a rate of packet transfer from the destination endpoints to the source endpoints through the middlebox.  

22.	(Canceled)

23.	(Original) The system of claim 14, wherein the operations further comprise estimating a respective window size for the destination endpoints by determining a difference between the second sequence number associated with the second packet and the first acknowledgement number associated with the first packet.

24.	(Original) The system of claim 14, wherein sparsely sampling the plurality of packets comprises sampling less than all packets from the TCP connections between the source endpoints and the destination endpoints.

25.	(Original) The system of claim 14, wherein sparsely sampling the plurality of packets comprises uniformly sampling packets from the TCP connections in a stateless and systematic manner.  

26.	(Original) The system of claim 14, wherein the source endpoints comprise a user equipment (UE) communicating with a remote distributed network and the destination endpoints comprise a server in communication with the remote distributed network.

Allowable Subject Matter
Claims 1-8, 10-21 and 23-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Lee et al. US Patent No.: 9444688 B2 is one of the most pertinent art in the field
of invention as discloses, receiver-based methods for controlling TCP sender behavior in cellular communications networks with large buffer sizes are disclosed. One method includes, at a TCP receiver, receiving packets from a TCP sender. The method further includes determining, based on the packets, a minimum round trip time and a moving average round trip time for cellular network carrying the packets between a TCP sender and a TCP receiver. The method further includes adaptably adjusting a received window size to advertise to the TCP sender based on the minimum round trip time and 
Lee however fails to disclose among others the combination of, “generating an estimated performance characteristic for the TCP connections between the source endpoints and the destination endpoints transiting through the middlebox over the period of time based on at least two of a respective time stamp, a respective sequence number, or a respective acknowledgement number from one or more of the sampled plurality of packets or  estimating a respective window size for the source endpoints by determining a difference between the first sequence number associated with the first packet and the second acknowledgement number associated with the second packet.”
Barany et al. US Pub. No.: 20150359016 A1, is yet another one of the most pertinent art in the same field of invention and discloses, a method, apparatus, and computer program product directed to a client estimation of round trip time via transport control protocol (TCP) signals over multiple radio access technologies. A TCP probe signal is transmitted to a server via a TCP connection, and an acknowledgment signal is  received from the server via the TCP connection in response to the TCP probe signal. A round trip time is then estimated based on the acknowledgment signal.
Barany however alone or in combination with Lee fails to disclose among others the combination of feather limitations as stated above.
Ben-Dvora et al. US Pub. No.: 20180234316 Ai is yet another one of the closest art in the same field of endeavor and discloses, receiving at a first network element of a communications network a first packet corresponding to a first traffic flow from a first end user device to a second end user device at a time T1; receiving at the first network 
Ben-Dvora alone or in combination of “Lee and Barany” still fails to discloses the limitations among other the combination of, “generating an estimated performance characteristic for the TCP connections between the source endpoints and the destination endpoints transiting through the middlebox over the period of time based on at least two of a respective time stamp, a respective sequence number, or a respective acknowledgement number from one or more of the sampled plurality of packets or  estimating a respective window size for the source endpoints by determining a difference between the first sequence number associated with the first packet and the second acknowledgement number associated with the second packet.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bishop et al. Pub. No.: 2009/0222553 A1 is one of the most pertinent art in the field of invention and discloses, a method providing an indication that performance degradation is caused by network cross traffic when network communication information indicates that traffic in a local network is above a threshold. An indication that a source of the degradation is accessed in a wide area network is provided when average network performance information indicates a degradation that is above another threshold. An indication that a source of the degradation is an endpoint device is provided when the average network performance information indicates a degradation that is below a third threshold.
Lee et al. Pub. No.: US 20140241163 A1, is another one of the most pertinent art in the same field of endeavor and discloses, a receiver-based methods for controlling TCP sender behavior in cellular communications networks with large buffer sizes are disclosed. One method includes, at a TCP receiver, receiving packets from a TCP sender. The method further includes determining, based on the packets, a minimum round trip time and a moving average round trip time for cellular network carrying the packets between a TCP sender and a TCP receiver. The method further includes adaptably adjusting a received window size to advertise to the TCP sender based on the minimum round trip time and the moving average round trip time. The method further includes advertising the adjusted received window sizes to the TCP sender.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tauqir Hussain/Primary Examiner, Art Unit 2446